Question Time (Commission)
The next item is Question Time (B6-0462/2008).
The following questions are addressed to the Commission.
Part one
Subject: Eurozone budget deficit limits
Under the rules of the European Union's Stability and Growth Pact, eurozone countries should remain inside a budget deficit limit of 3% of GDP.
Can the Commission provide an up-to-date assessment of current adherence to the rules?
Does the Commission consider current fiscal rules to be flexible enough to allow governments to react to economic trouble but strict enough to ensure the sustainability of public finances?
What, if any, are the circumstances in which eurozone countries may be permitted to exceed the 3% budget deficit?
Member of the Commission. - The subject of the first question is covered in detail in the Commission's 2008 report on public finances in the EMU. The only significant budgetary development which is not covered there is the recent launch of the excessive-deficit procedure for the United Kingdom.
Given that the budget deficit in the UK is expected by the Commission to exceed the 3% reference value in both fiscal years 2008-2009 and 2009-2010, in accordance with Article 104(6) of the Treaty, the Council has decided this year that an excessive deficit does exist in the United Kingdom. On the same occasion, in accordance with Article 104(7) of the Treaty, the Council set a deadline of one year for the correction of this excessive deficit.
More generally, in line with its mandate under the Treaty and the Stability and Growth Pact, the Commission is continuously monitoring the economic and budgetary development in Member States and stands ready to activate the instruments of budgetary surveillance where necessary.
The answer to the second question is positive, particularly with reference to the corrective arm. Since the 2005 reform, excessive deficits have been corrected, with currently only the UK and Hungary subject to the excessive-deficit procedure. Overall, in 2007 the euro area recorded its lowest structural fiscal deficit since 1973. Nevertheless, the application of the preventive arm has sometimes been uneven. So, in the April 2007 Berlin Declaration, the euro-area Finance Ministers committed themselves to reaching their medium-term budgetary objectives by 2010 at the latest. In principle this commitment was reiterated this year. At the same time, the 2005 reform introduced enough economic rationale into the pact to be able to react flexibly to serious disturbances where necessary, in particular through the revised flexibility clause and the incorporation of implicit liabilities in MTOs.
The functioning of the revised pact is well documented in the Commission reports on public finances in the EMU of 2006, 2007 and 2008 and in the accompanying communication. In this year's report, the methodology proposed for incorporating implicit liabilities in the MTOs of the preventive arm is also presented.
Regarding the third question, according to the reformed Stability and Growth Pact, only under tightly constrained circumstances are budget deficits in EU Member States permitted to exceed the 3% reference value without resulting in the existence of excessive deficit. In particular, these deficits will always have to be close and also temporary. In addition, either the excess over the reference value must be exceptional, and/or it must include a deficit occurring under circumstances of severe economic downturn, which is defined as negative growth or accumulated loss of output.
If the deficit is close and temporary, various other element factors always need to be taken into account, but this must happen in a very balanced way. Other relevant factors include, for instance, growth-enhancing expenditure on research and development. However, a direct deduction of any spending items from the deficit is excluded. Finally, in any event, an annual structural fiscal improvement of the order of 0.5% of GDP as a benchmark must be delivered.
I will take time to digest the detail in your answer. You mentioned in particular the UK. I have an interest, obviously, in the Irish situation and we are expecting a tough budget in Ireland in a number of weeks. I would like you to comment if you will on the conversations you have had with the Irish Minister about our deficit and, indeed, whether we will exceed and what impact that will have from an EU perspective.
Member of the Commission. - Well, we always follow facts. Any conversation between my colleague Joaquín Almunia and Irish colleagues is for more information, but we analyse the facts and figures at the end of the year. That is why, unfortunately, I cannot answer this question, but it is very understandable. As I said today, we have excessive-budget procedures against the UK and Hungary.
Does the Commission accept that under the Treaty - as opposed to the Stability Pact - the 3% is not a limit, it is a reference value? The Commission's report on any Member State that exceeds that reference value has to take account - and I quote Article 104(3) of the Treaty - 'of all other relevant factors including the medium-term economic and budgetary position of the Member States'.
Does he not think that in the last few days and weeks the economic positions of Member States have necessarily changed, and perhaps warrant an extra degree of flexibility?
Member of the Commission. - I think we have a rather good track record when we start the procedures. Three per cent is a threshold that we really looked at. If it is exceeded, then, in very exceptional circumstances, we will not start the procedures. So, basically, 3% is the threshold that we are looking at, and I think we will follow the procedures we have always followed. We will not change the goalposts, even in the current situation.
Subject: Mortgage crisis and financial regulations
During the spring, there were further economic problems and strains in the global financial markets, caused particularly by the spreading mortgage crisis. With both Fannie Mae and Freddy Mac now receiving capital injections from the US State, the mortgage market is rocking on its foundations. I was in Washington in July and met a number of Senators who believed that the bottom of the mortgage crisis had not yet been reached and this would not happen before 2010.
How long does the Commission think the financial crisis will continue? What does the Commission think of the signal sent to the market by the USA bailing out companies in financial straits, even though these are not generally protected by the State - first Bear Stearns and now Fannie May and Freddy Mac?
Finally, what does the Commission think of the current and upcoming reviews of existing legislation such as Lamfalussy and the Capital Requirements Directive, given the major risk nowadays of the changes spilling over and damaging the competitiveness of the European financial market?
Member of the Commission. - International financial markets have now been in turmoil for about one year and the interaction between accumulating losses in the financial system and the deteriorating global economic outlook make it very difficult to predict when the turmoil will end. The current situation in financial markets illustrates how the problem that seemed initially limited to a specific market segment, for the United States and sub-prime mortgages, can rapidly affect the international financial system as a whole.
As losses linked to the US sub-prime mortgages have spread via interconnected markets and complex financial products, several key credit markets have been disrupted. Problems in the functioning of these markets have been felt, though, most severely within the banking sector, where substantial losses have been incurred and market liquidity shortages have required support by central banks.
Nevertheless, a number of financial institutions in the United States and in Europe have been rescued from insolvency after experiencing serious difficulty in accessing liquidity. These public sector interventions have reflected concerns about risks to financial stability and have been met by a generally positive response from financial markets.
In the United States, as a consequence of the mis-selling of sub-prime mortgages in the past, reset of these mortgage contracts is expected to continue until mid-2009. Problems in the international financial market remain acute - you have already discussed these issues today - driven partly by developments in the financial sector itself and partly by the implications of the deteriorating economic environment.
Uncertainty about the ultimate scale and location of credit losses continues to undermine investor confidence, and the total losses so far disclosed by banks remain well below estimates for overall losses across the financial system based on various projections of future mortgage losses.
Banks are increasingly forced to recapitalise, often at high cost and in difficult market conditions. Moreover, problems in the banking sector are increasingly reflected in tightening lending standards and reduced bank lending activity.
The implied higher financing costs and the reduced access to credit are likely to interact with other headwinds, such as high oil prices and rising inflation, facing the global economy.
On this basis, the economic outlook for the EU and the euro area economy has further deteriorated since the Commission's spring 2008 forecast. Economic prospects vary across the Member States. As economic conditions deteriorate, the pressure on bank balance sheets is set to continue.
Fragile market conditions require continued vigilance from public authorities, notably central banks, supervisors and finance ministers, to monitor market developments. The need for further interventions in the case of systemic crisis cannot be ruled out.
In a broader context, concrete actions to address weaknesses in the framework for financial markets are being addressed. Further to the Economic and Financial Affairs Council discussion in October 2007, a road map of regulatory actions has been adopted.
While this road map applies only to the EU, it is consistent with corresponding initiatives at a global level. The objectives of the road map are to enhance transparency, address valuation issues, strengthen prudential supervision of banks and examine structural market issues by analysing relevant weaknesses in the regulatory framework and formulating appropriate policy responses. The Commission is currently working to ensure that this road map is delivered on time, including concrete initiatives on enhancing transparency for investors, markets and regulators, revised capital requirements for banks and the regulation of credit-rating agencies.
In this respect the Commission has completed its external consultation on proposed changes to the Capital Requirements Directive and intends to come forward with a proposal during the coming months.
It is also considering legislation on credit-rating agencies. In this context, a public consultation was launched at the end of July 2008.
Progress has also been achieved with regard to supervisory cooperation across borders within the EU with the entry into force of a new memorandum of understanding at the beginning of July 2008.
More generally, one of the aims of the Lamfalussy review is the improvement of the new supervisory arrangement where the Commission plans, for instance, to revise the decisions on the EU committees of supervisors.
In all its efforts, the Commission is well aware of the global dimension of the required response and in this respect we are coordinating our responses with our partners.
Sometimes a question flies away, and this is perhaps a bit obsolete, I must admit, but I thank the Commission for giving such a fair answer. My appeal, and my worry, is that we are over-reacting, and I hope the Commission could consider that. I agree that we should act and react, but we should not overdo it, because we need a balanced approach. Otherwise - and I think that is something we should consider in the long term - we could harm growth in Europe. So, I think, a balanced approach; and I rely on the Commission to ensure these measures are implemented in an appropriate way.
Member of the Commission. - I think the Commission is really balanced. We have had one hour of debate when a lot of Members of Parliament called for very hasty action, but the Commission is really taking a balanced approach.
(LT) Today we held a discussion on the world financial crisis and its impact on our economy. One Member mentioned the fact that in her country one bank had already gone bankrupt. Are you aware of any imminent danger of banks going bankrupt in our countries, the EU countries?
(DE) I would be interested to hear about the current situation regarding real purchases as opposed to financial transactions in the energy sector. Does the Commission propose to indicate clearly, in the statistics, which are the real purchases of energy and what is simply being traded in the financial markets, and does it plan to adopt rules governing short sales?
Member of the Commission. - My country, Latvia, has plenty of banks, and definitely insolvency could happen. I believe that we have rather an advanced market. But it happens under central bank supervision, and at least there was no turmoil whatsoever on the Latvian financial markets. Therefore, I can assure you that the Latvian financial market is very stable and there has been no perturbation. But it is very important to emphasise the role bank supervision should play and that all the conditions for this supervision are fulfilled by commercial banks.
Concerning energy purchases, if the honourable Member is agreeable, I will reply in writing because I think it is a very specific question and I would hesitate to give a concrete figure.
Subject: Air safety
The recent Spanair disaster in Madrid in which many people were killed and the forced landing of a Ryanair Boeing 737 in Limoges in France, in which 26 people were injured, once again raise questions about whether the Community's arsenal of legislation and controls governing air safety is being adequately and effectively implemented. Regulation (EC) No. 1899/2006/ specifically lays down the obligation of airlines to carry out accident prevention and flight safety programmes and the requirements applicable to the operation of any civil aeroplane (certification, supervision, maintenance, instruments and equipment, safety, etc.).
Does the Commission consider that these provisions are satisfactory and adequate, or does it believe that a more stringent control framework should be established for airlines? How does the Commission judge the implementation to date of Directive 2003/42/EC on occurrence reporting in civil aviation (adoption of a system of notification of accidents and serious incidents)? Does it consider that the aid provided so far for control mechanisms and early warning systems in respect of airlines with a dubious safety record and for the compliance inspections carried out by the European Aviation Safety Agency in respect of the airline authorities of Member States and the data released for establishing a blacklist is satisfactory?
Member of the Commission. - With regard to the application of the Community rules regarding aircraft operations, the Commission has no indication of weaknesses or safety-related loopholes in the respective air safety legislation which only recently became applicable in the Community on 16 July 2008. The set of technical requirements for aircraft operations is constantly undergoing changes reflecting the state of scientific knowledge. This is achieved through constant monitoring of the performance of operators; hence, at this stage, a more stringent control framework is not deemed to be required by the Commission.
With regard to the application of Community rules regarding occurrence reporting, the Commission is satisfied that all Member States have set up a mandatory reporting system and collect the information in national databases. These rules contain a system of exchange of information and provide for the dissemination of information. The exchange of information is still not fully operational, because it requires the agreement on individual protocols between each Member State and the Commission for the updating of the central repository in accordance with the Commission Regulation. The Member States and the Commission are actively working on this matter, but information is already available at national level at this stage.
The dissemination of information is correctly implemented on the basis of the Commission Regulation of 24 September 2007. The implementation of the protection of information has been transposed into national legislation, but only time will enable us to judge the efficiency of these provisions, which constitute the cornerstone of good reporting culture by ensuring the necessary trust of the reporters.
With regard to the control of airlines with a dubious safety record, the Commission can reassure the honourable Member that it is applying scrupulously the provisions of the Community rules regarding the imposition of operating bans on air carriers not complying with safety requirements. Today in Europe 54% of all aircraft ramp inspections concern European operators. That means that the Commission pays equal attention to the safety performance not only of European but also of non-European airlines. Thanks to its constant and close cooperation, the civil aviation authorities in Member States are stepping up the supervision of their carriers. The results of the ramp inspections have been a particularly successful preventive instrument to avoid air carriers being faced with operating restrictions in the Community.
With regard to the standardisation inspection of national civil aviation authorities by EASA, the Commission should like to reassure the honourable Member that it is thanks to the close cooperation and mutual trust established between the civil authorities in the Member States and EASA that sustainable solutions are being agreed and worked out between the Agency and the inspected authorities. Evidence of the good cooperation is the fact that the Agency has been able to double the number of inspections since the relevant rules were adopted in 2006, and the safeguard measures imposed on a Member State at the end of that year were lifted this week.
(EL) I am very grateful to the Commission for its answer, but I do wonder, Commissioner. Air accidents happen comparatively infrequently compared with flights, but they are still accidents that cause many deaths, create doubts in public opinion and undermine confidence in our policy and our inspections.
I have not seen you propose any measures or allocate any new responsibilities or missions to the safety organisation. This concerns not only airlines, but also the civil agencies responsible for inspections in the Member States. It also concerns the blacklist: on what criteria is it based? Will you support it? You have not given me an answer to match the consequences of these accidents and the problems created in addition to the tragic effects on human lives.
Member of the Commission. - I can assure you that the safety system in Europe is at the highest level. It is very clear that it is implemented, and we have all the measures in place.
Unfortunately it does not prevent accidents from happening. I am very sorry that people have been killed, but it is not because safety levels in the EU have not been satisfactory.
As soon as we know the results, what caused the accident, we will carry out analyses, and if there is a need to strengthen some of the measures, it will be done.
But today I can assure you that Europe's aviation safety meets the highest standards that exist anywhere in the world.
(DE) The situation is as follows: the European Aviation Safety Agency (EASA) is now being given more and more competences in order to guarantee a uniform standard of safety in Europe, and that is most welcome. Its competences are now being extended for a second time. What is not happening, however, is any budget increase for the EASA, nor are other sources of financing being identified. There are two options here. The first option is not to treat all the agencies equally. I would not go as far as some colleagues, who say that if some agencies ceased to operate, no one would notice. The EASA is different: if the EASA has no money, human lives are put at risk.
The second option is third-party financing, which means boosting the EASA's funding through some sort of ticket-based levy. My question is this: which of these two options would you favour?
Madam President, I would also like to make a brief comment outside the agenda, if I may: I fully endorse what our fellow Member from Poland has said regarding the conduct of the sitting.
Member of the Commission. - For any agency, my view is that direct financing through taxpayers' money is the best way because, with its own income, you can never guarantee that public service, exactly, is delivered. So, I believe that the best way is for the budget to finance any agency, but if there is the possibility of supplementary funds being raised, it should be evaluated. In any case, each budget is discussed according to the procedure and tough regulations imposed by European legislation.
Part two
Subject: Safety of nuclear power plant
The European Union is now being faced with the immediate problem of satisfying ever- increasing energy demand. Given that oil and, natural gas supplies and renewable sources of energies can only meet some of this demand, the major role of nuclear energy in resolving the problem is undeniable. At the same time, European citizens are becoming particularly anxious about the safety of nuclear power plant and proper nuclear waste management, particularly following recent leaks of radioactive material from nuclear plant in France and Slovenia.
It is therefore only natural that a large number of questions should arise concerning the safety of nuclear power plant in all EU countries and of the nuclear power plants to be constructed in Turkey and other Balkan countries and the guarantees provided concerning their safe operation. Has the Commission made a survey of the need to build nuclear power stations? What are its conclusions? Finally, has it calculated the extent of EU dependency on nuclear energy in the near future?
Member of the Commission. - The EU currently relies on nuclear energy for 30% of its electricity production, and it accounts for two thirds of the EU's carbon-free electricity. By 2030, energy demand in the EU is expected to grow by 20% and electricity demand by 38%.
As a result, the share of electricity in the final energy demand would grow from 20% to 23%. Electricity-generation capacity is forecast to grow by 31%, but, under the PRIMES baseline assumptions studied by the Commission, the share of nuclear energy will decrease from 30% to 20% in electricity generation.
Also, the International Energy Agency in its recently published EU energy policy review concluded that 'EU nuclear generating capacity will decline from now on unless significant investment is forthcoming in the near future for plant lifetime extensions and the replacement of facilities reaching the end of their operational lives.'
It is for each individual Member State to decide whether or not to rely on nuclear power for the generation of electricity and launch new projects or go ahead with a nuclear phase-out policy. Should the Member States decide to invest in new nuclear power generation, the Commission will exercise its available powers to ensure that the new projects in this field meet the highest standards of safety, security and non-proliferation as required by the Euratom Treaty.
The assurance of the high level of safety, security and safeguards throughout the entire lifecycle of a nuclear installation also represents a priority in the context of EU enlargement, and in relations with third countries through the Instrument on Nuclear Safety Cooperation.
The Commission is following the overall picture of ongoing investments in the nuclear energy sector in the EU. In 2007, the Commission adopted the Nuclear Illustrative Programme which provides an overview of the status of the EU nuclear sector. At present, the Commission is updating this Communication, as part of the Commission's overall Strategic Energy Review. It should be available before the end of 2008.
In addition, the Commission launched two initiatives to further debate the future of nuclear energy and to identify requirements for its development. The first is the 'High Level Group on Nuclear Safety and Waste Management' focusing on identifying safety issues for priority handling and recommending actions to be taken at EU level.
The second, the 'European Nuclear Energy Forum', intends to provide a platform for a broad and transparent stakeholder discussion on the opportunities and risks of nuclear energy.
(EL) Madam President, Commissioner, I understand that we shall be waiting till the end of the year to see the results of these studies so that we can draw some better conclusions.
I wanted to hear the Commissioner comment on information that has been known since last year: Russia is building a floating nuclear plant to be completed in 2010 and sent to a remote part of Russia. There are plans to build a further six for distribution to countries that may request them and have already expressed an interest.
What is your comment on this, in terms of safety?
Member of the Commission. - Russia is also part of the International Atomic Energy Agency, and Russian nuclear technology corresponds to international standards. So, if any country would like to have Russian nuclear technology, there are some international rules that Russia is following.
For the EU, Russian supply technology could be used, provided that the Commission's opinion is positive towards it and, from the standard level, Russian technology competes with other technology providers.
So merely because it is Russian does not mean that it is less safe.
Commissioner, I would like to ask you once more about our famous Ignalina atomic plant.
Recently our Prime Minister met the President of the European Commission, Mr Barroso, and in our papers there were some interpretations that there is a gap; there is a possibility of prolonging the work of this station.
What is your opinion, and what would you recommend to the Lithuanian Government in this situation?
(SK) Nuclear power plants and nuclear facilities are among the most closely monitored installations with regard to safety.
The prospects for using nuclear power engineering in Slovakia, activities requiring the construction of the 3rd and 4th reactors at Mochovce, and the Slovak Republic's undertaking to shut down the reactors at Jaslovské Bohunice in 2006 and 2008 represent difficult tasks for Slovakia.
Why, Mr Commissioner, is there such political caution on the part of the Commission as regards the construction of the nuclear power plant at Mochovce? Does the Commission have real reservations about its safety?
Member of the Commission. - I will start with Ignalina, because I have talked about this issue many times.
During the accession negotiations it was agreed by Lithuania and the negotiating parties - the other Member States - that because of safety concerns it should be closed by the end of 2009. This Treaty is primary law and it is ratified by all Member States. The Commission is not part of this process. The Commission is the guardian of the Treaty and its role is really to see that the law is being observed.
Therefore I cannot give you any positive news about any change of position, because the Commission position is decided by the Treaty. What could be done? I believe that in the Treaty there are also general provisions for support for Lithuania's transformations in the energy sector - an overall package, if I am not mistaken, of EUR 1.3 billion, and this should address areas that could strengthen the supply of energy resources to Lithuania, by strengthening interconnections, by financing energy efficiency measures, by financing alternative supplies. So that is the way to go, but, at least in my opinion, there is no way in which the Treaty could be changed, because only an intergovernmental conference and ratification can change a primary law of the European Union.
As for Mochovce, in the Commission's opinion it is actually the same question as for Ignalina - it is not a different approach. But, for Mochovce, we analysed the situation, and in today's world there are particular requirements for new challenges we face. We have also seen not only safety but security concerns where aircraft could be used to target nuclear installations. The technology proposed for the new reactors did not sufficiently address this issue. That is why we asked the operator, together with the Slovak nuclear energy control authorities, to take some supplementary measures that would guarantee that, even if a nuclear power plant was targeted in this way, it would sustain no permanent damage.
Subject: Investment in first generation, priority for second generation
The Turmes draft report (2008/0016/COD) on the proposal for a Directive on the promotion of the use of energy from renewable sources, currently making its way through Parliamentary committees, is reconsidering the Council and Commission biofuel and renewable energy mandatory target in transport, because second generation research and development has not attained a breakthrough.
Is it not the case, however, that we should set out a clear regulatory policy for investors in first-generation biofuels? Why? These are the very same investors in second- and third-generation research and development who will build plants which can be easily converted to the needs of second- and third-generation technology. They cannot afford not to invest in R&D for next generation plants, as their plants will become obsolete.
Member of the Commission. - The Commission agrees with the opinion of the honourable Member that clear regulatory policy is needed for investors in first-generation biofuels in order to get to the second-generation biofuels.
The Commission sees the first-generation biofuels as a bridge to the second-generation biofuels using lignocellulosic materials as a feedstock.
Without a good domestic production base for first-generation biofuels, innovative and efficient products will have difficulties finding their way into the market. Having said this, clear regulatory policy is paramount not only to spur growth in the biofuel industry but also to avoid negative effects on the environment. The development of biofuels should also not be to the detriment of food security and also should not influence the prices of food.
At the same time, there should be no doubt that the Commission wants to accelerate the development of second-generation biofuels.
The proposed directive on the promotion of the use of energy from renewable sources clearly specifies that the contribution made by biofuels produced from waste, residues and non-food cellulosic material shall be considered to be twice that made by other biofuels, when counting towards national biofuels obligations.
Further to this, Member States will also be required to report on how they have structured their support schemes in favour of second-generation biofuels.
The EU is also providing significant support to the ongoing research to develop second-generation production techniques. The activities under the EU's seventh Research Framework Programme have an increased focus on second-generation biofuels and 'biomass to liquids' processes in particular.
Research should include technically and economically based pilot studies to ensure not only an attractive economic benefit-cost ratio but also one that yields net benefits toward the Community's goals of curtailing climate change and affordable food prices for all citizens of the world.
So Commission policy and the Commission proposal were really tailored to the need to develop second-generation biofuels, the need to use also, if necessary, those of the first generation, but in a sustainable way.
Mr Commissioner, can I ask you why you think the European Union is losing the information battle on the advantage of strong and consistent biofuel targets, particularly in a world of more limited supply? I would like to ask this in relation to biodiesel, which has the potential to make a significant contribution to enhancing the European Union's security of energy supply. Biodiesel can be produced in accordance with sustainability principles without endangering food supply - which you have referred to - and biodiesel is the only renewable energy where Europe holds a strong, wide leadership.
Member of the Commission. - The Commission proposal does not discourage development of the biodiesel industry and its use in the transport sector, particularly as the refining sector very specifically suffers from a lack of diesel production in the European Union. So it is not that we are discouraging it, but I believe that if there is no clear sustainability requirement the damage done by one unsuccessful project will be to the detriment of the whole industry, because the focus is so strong now on biofuels that we cannot afford to have any unsuccessful projects, because that would mean the end of the whole industry.
To explain why I feel so strongly about biofuel policy, what we have in transport is: firstly, more efficient cars - and in this House there have been some very tough debates on cars; secondly, there is modal shift, but people still prefer in a lot of cases to use the car; and the third is replacement with alternative fuels - one of the alternative fuels is biofuel, but we should take into account that it is produced on the land that could also produce food products, so that is why I believe that although this measure is positive - and it is very clearly positive - all the necessary precautions need to be taken.
(ES) Commissioner, on the subject of biofuels, fact and fiction are often combined in a way that easily confuses the population, causing damage to research, innovation and industrial investment in this area.
Has the Commission considered launching a Europe-wide information campaign, which must be rigorous and objective, in order to clarify this situation?
Indeed, the two questions could almost have been taken together, but the subliminal message, I think, in my Irish colleague's question, if I am doing justice to it, is that he would like to see - or that the legislation might favour - first-generation investment, or at least that we should not apologise for legislation favouring first-generation investment, as that leads on to second- and third-generation.
I would come at it slightly differently, and I would like ask you through the chair, Commissioner: should not all legislation in this area, as a matter of principle, be technology-neutral?
Member of the Commission. - I will perhaps start with the second point. I think we need to be aware, from the debate on oil, that we could face a similar situation with an unpredictable growth in demand in other sectors, and food is the one that is a really basic need for people. So we need technology to give us a broader opportunity. Broader opportunity definitely comes when you use things that usually just go to waste. So for this purpose I believe that we clearly need to promote second-generation. I would say that perhaps even this is not sufficient, because there we do not have the risks. We need new technologies. It is not just that we would like to replace oil with biofuels, but that we have technology that really guarantees that we do not have this competition, or limited competition. That is why - even if in theory all technologies should be equal - I still believe that the second generation is worthy of particular attention.
With regard to education, I believe that this is a broader part of education. There are educational programmes, because generally this is not education about biofuels but about sustainability, energy efficiency and a quite different attitude towards the environment and knowing that whatever you use is taken from somewhere and is always doing damage. Sometimes, in the debate on biofuels, we forget that oil is also produced and sometimes it is produced from tar sands. Recently some pictures have been published about where it is produced. It is not a farm and it is really also a challenge. So I believe that each of us, when using energy, should try to use it as efficiently as possible and follow the trend of using greener energy, supporting this even it if it costs a bit more.
Subject: Biofuels
When determining targets for biofuels should priority not be given to biodiesel rather than bioethanol?
Member of the Commission. - The Commission recognises that there is greater demand in the European Union for biodiesel as a replacement for diesel fuel rather than bioethanol, which could reduce petrol consumption.
With this in mind it can be expected that in the years to come biodiesel consumption in the EU will remain higher than that of bioethanol. Nevertheless, the Commission believes that it is not necessary to have technologically specific targets as both biodiesel and bioethanol can have an important role to play in reducing the oil dependence of the European transport sector.
Having said this, it is second-generation which promotes biodiesel or bioethanol independently, but still demand in the EU market is definitely bigger for diesel. I do not believe that we should discriminate between ethanol and diesel, but we should encourage second-generation instead of first-generation.
Could you comment please and give your views on the whole issue of the life-cycle sustainability for biofuels, or transport fuels generally, in relation to the Turmes report? In other words, on the overall CO2 reductions from start to finish, including the production of the crop, the production method, the transport, refining and use. Where do you come down in the argument concerning the percentage of CO2 reduction? Are you in the 40-45% or 35% camp?
Member of the Commission. - I would be in the 35% camp, because it is important that, if we put requirements that completely ban biofuels from the market and there is too high a risk of leverage, we will move to oil - and deeper - and perhaps to coal and liquid technology.
In my opinion this is worse than really keeping 35% as the threshold, and a 35% threshold is clearly saving CO2.
So I will stay with 35%. It is now up to negotiations with Parliament and Council: if it comes to be a different figure, well, I will live with this figure, but I think 35% is rather tough, because in the college, when the figure was discussed, we were also in different camps, and this is already compromised from the two camps: one that believes in biofuels and one that is afraid of biofuels. So 35% was actually the compromise.
(SK) Madam President, today we are looking for ways forward in the field of alternative sources of energy. Together with my fellow Member Mr Rack, I went to New Zealand in July: I was attracted by the use of geothermal energy. My region, Stará Ľubovňa in Slovakia, has similar geothermal sources but developing them requires large financial resources.
What is the Commission's stance on the use of geothermal sources for energy production?
(DE) I would like to raise an issue which has not yet featured in the debate to any great extent. Biofuels, biodiesel and bioethanol all have different efficiency values and different classifications, also in terms of their CO2 emissions. One issue which has not really been addressed is actual energy input in the production of these various fuels. Could the Commissioner comment on that?
Member of the Commission. - We are very positive about the development of geothermal, and I believe that the draft directive now being discussed, and the climate-energy package, will facilitate the use of renewable power, including geothermal.
Why is it not being used now? Well, partly because it is not sufficient to focus on the renewables. It is much easier to pass the costs of fossil fuels to the consumers, because to use renewable energy, like geothermal, you need capital investment, and for this you need a specific environment for, and focus on, renewables. So I believe that a renewable energy source, like geothermal, will have much better developments in the EU, not only for power production but, for example, in Copenhagen it is used for district heating. So there are different applications of this technology, and it will grow in the European Union.
Concerning energy content: it is true that biofuels have a low energy content and you need bigger volumes, and I think we should not be mistaken that we will replace oil with biofuels. But at least here I drive a car that is powered by biofuel, and its only disadvantage is that I need to go to a service station much more often, but I do not mind this. That is why I would say that it is different, but not so different as to make me change my behaviour.
That will be a problem with the electric car. At the moment it is very much slower, at least at this stage - city-run cars. Perhaps there is a need for some kind of hybrid, because if you travel a longer distance, electric vehicles might not be satisfactory - but for biofuel-driven vehicles there is no problem.
Question No 41 was ruled inadmissible and Questions Nos 42 to 45 will be answered in writing. As they deal with the same subject, Questions 46, 47, 48 and 49 will be taken together:
Subject: Price fixing in the telecommunications sector
Following the regulatory action taken by the Commission seeking to rationalise roaming charges, the Commissioner responsible for the information society announced plans to cut charges for mobile data roaming services from the summer of 2009, targeting principally the disparities between SMS messaging service charges.
What is the Commissioner's response to the telecommunications sector which is levelling charges of populism and attempted market manipulation through 'price fixing' in place of measures to create a healthy competitive environment in the telecommunications sector? How will she respond to the open hostility of the telecommunications sector to the above plans? Does she consider that price fixing policies should have been adopted in other sectors of the EU internal market also?
Subject: Lowering the price of SMSs sent or received in a different Member State (roaming)
The European Regulators' Group (ERG), which comprises the 27 European regulators, has been calling on the Commission for a year to cap prices for SMSs sent or received in a different Member State other than the user's state of origin. The Commission gave operators until July 2008 to lower the price of SMSs and the internet in the case of messages sent or received when roaming in the European Union. The operators have not responded, and are penalising consumers heavily.
Can the Commission state what measures it intends to take to force operators to lower the exorbitant prices charged to consumers for SMSs and the internet when roaming within the EU and whether it plans to extend beyond 2010 the cap on mobile communications prices introduced in 2007?
Subject: EU Roaming Regulation
What has been the exact progress to date vis-à-vis the EU Roaming Regulation, and has there been success for the voluntary reduction of roaming prices for text messages and mobile data services in the mobile industry?
Subject: Roaming charges
In light of the Commission's commitment to set regulatory caps on cross-border text and data roaming fees, what steps has the Commission taken to ensure that inadvertent roaming charges do not occur for people living in and travelling to border areas of a particular country?
Member of the Commission. - You know that the Commission yesterday decided on a proposal for the second roaming package - this time on SMS and data roaming. Parliament will remember very well that this analysis of the market was done at the request of Parliament which, during the voice roaming package in June last year, put in Article 11 of the Regulation that the Commission should come back to SMS and data roaming in due course in 2008. That is what the Commission did, and you know that we have proposed price caps.
That brings me to the question of price fixing. No, we do not fix prices. We fix ceilings under which operators have the flexibility to compete and to innovate, either with roaming offers below the maximum oral tariff ceilings or with other packages which customers might then chose. So, flexibility is given.
As regards SMS, the evidence suggests that prices have been more or less static over the last year and remain at levels that cannot be justified by reference to the underlying cost, and the SMS market presents roughly the same problems as the market in voice roaming.
In February this year, I went to the GSM Association World Congress in Barcelona and warned the industry. I spoke personally with industry leaders to tell them that they had time to bring down prices by themselves and that the deadline was 1 July. What we saw is that the prices between last year and this year for SMS roaming did not move at all. Our proposal therefore is to cap the retail charge at a maximum of 11 cents and the wholesale charge at a maximum of 4 cents.
Turning to data roaming, we have included actions to deal with the very famous cases of bill shocks where customers have to pay several thousand euros when they come back from one or two weeks abroad, because they used their mobile phone for data downloading in the same way as at home where a data download per megabyte could cost between 5 and 15 cents. Abroad, it can go up to 16 euros per megabyte so you can imagine what kind of bills you can receive if you are now aware of what is happening.
That is why we have proposed several measures. The first is a transparency measure to inform citizens crossing a border what data roaming will cost. The second is a measure where the consumer can fix, together with his operator, a ceiling over which he does not want to pay any more so that communications are then cut; and the third is because we have seen that the whole problem here comes from highly overpriced wholesale costs which one operator imposes on another. That is why we propose a wholesale cap at one euro per megabyte, hoping that normal price structures can then be developed and offered to consumers.
(EL) Madam President, before submitting my supplementary question, let me congratulate Commissioner Reding on today's vote in the European Parliament in favour of the electronic communications package. This is yet another initiative that bears your stamp, Commissioner, like the policy you have decisively promoted on roaming charges.
Perhaps, however, this policy on roaming risks prompting European mobile phone companies to implement a practice followed in non-European, third countries, where consumers pay not only when they make calls, but also when they receive them?
Firstly I would like to congratulate the Commissioner on the roaming package. I think it will be positive news for many EU phone users. My particular question referred to inadvertent roaming charges, when people are travelling close to a border - and indeed I have plenty of experience of that myself. I heard what you said about the transparency initiative, namely that, when crossing borders, users would be informed as to what the cost would be. That was not in reference to telephone calls, but I just want to ask if you have any initiatives in that area and, if you have not, would you consider the transparency initiative that you mentioned a few moments ago in your reply?
Member of the Commission. - Madam President, first I would like to thank the honourable Member of Parliament for his congratulations, but I would like to pass his congratulations on to Parliament, because Parliament, in a very difficult situation with five directives on the table on very complicated matters, has done a wonderful job. I might not agree 100% on everything Parliament has voted, but what Parliament has done today is put the single market for telecoms on the agenda. Now the Council has to look at what Parliament has proposed and try to find a common way in order to make this telecom package become a reality for industry and consumers.
With regard to the question on roaming, is there not a risk that, because we bring down prices on roaming, the operators try to raise prices in another way? We already heard last year, when we introduced the voice roaming package, that the operators would be forced to raise the national cost for voice mobiles, but what we saw was just the contrary. So what happened? Firstly, citizens, instead of switching off their phones when they are abroad, are now using them. So the volume on voice has gone up tremendously, by 34% in one year only.
Secondly, because there is competition at national level, national prices have not risen but have gone down by 10-12%. The honourable Member recalls the polemics which were going on at a certain time about 'bill and keep'. It is up to the operators what kind of billing system they want to adopt. Our European way of doing it is not to use 'bill and keep'. That is the American way of doing it. I have just seen that prices in the United States are lower than prices here, and I told the operator very clearly that they should choose their business model. It is not for the Commissioner to do that, but they have to be on terms with their customers. The only thing that concerns me is that there is transparency, that prices do not go above price limits which are unacceptable, and that all European consumers can feel at home when they are travelling in Europe and when they are communicating in Europe.
Regarding the question on inadvertent roaming: yes, we are aware of this. Coming from Luxembourg, you can imagine how many complaints I receive from consumers on this question, because some Luxembourgers living in a border area have one operator in the living room, another one in the kitchen and a third in the bedroom, so I am fully aware of this question. That is why we have raised this question with the national regulators, and we are monitoring this problem with the European Regulators Group. We will also continue to do so with the national regulators. We have also increased the transparency initiatives for data and SMS on the package which is now on the table in the European Parliament. There have already been some positive developments concerning this inadvertent roaming, for instance in Ireland, with good work done on both sides of the border. I think that is a positive way to see it, and I think that the operators also should be very conscious of the fact of inadvertent roaming. Even if it is only a very small percentage of the population which suffers as a result of this question, it is the responsibility of the operators to try to solve the problem.
(DE) I would also like to express my congratulations on the outcome of today's vote. I would be interested to hear whether you have any plans to draft a work programme for BERT with agreed objectives and an agreed timetable so that we can make clear progress as regards inter-state cooperation as well. After all, we recently read in New Europe, the news source for Europe, that roaming has allegedly cost European consumers 30 billion euro.
I would like to thank you for addressing the roaming issue pro-actively. In your view, is it also necessary to draw up an action programme for the Member States to deal with some of the tasks identified by the European Parliament? Is a new institution required here?
(DE) Madam Commissioner, as you have heard, you have rightly been praised, and citizens applaud you, for the fact that telecoms in Europe have become cheaper, with prices likely to fall even further in future.
In this context, I would like, if I may, to pass on a question which is often put to me. I am not certain whether you are responsible for this area, so I would ask you to pass it on if necessary. In the telecoms sphere, the Commission and the Commissioner can ensure that competition operates effectively, and that services become cheaper through caps and other measures. That being the case, why is this not possible when it comes to oil and related products? Why do we have a situation in which prices generally only move in one direction, namely upwards?
Member of the Commission. - (DE) Madam President, Commissioner Piebalgs should really answer that question, but I will pass it on to him. A roaming system for oil products: that would be quite something!
As regards the timetable which Mr Rübig asked about: we now have what I believe is the second roaming package on the table. I can imagine that Parliament will act very fast to produce its opinion on this roaming package so that it can be concluded swiftly before the end of the French Presidency.
I have also spoken to the French Presidency of the Council this afternoon; the Council Presidency will address the issue and ensure that the Council produces an analysis of the Commission's proposals as quickly as possible so that the new provisions can enter into force on schedule on 1 July 2009. That is what the citizens - the consumers - expect from both Parliament and the Council.
Madam President, I just want to apologise for not being here when the Commissioner was answering my question. I was stuck at another meeting. I am very sorry.
Thank you Mr Crowley, and thanks too for not insisting on a supplementary.
Subject: Break in transmission of the Chinese TV channel NTDTV
On 16 June transmission of New Tang Dynasty Television (NTDTV) to mainland China was suddenly halted by the operating firm Eutelsat. The reason given was 'an irregularity in the power supply' to the satellite. Since then Eutelsat has given no satisfactory explanation of the causes. NTDTV has not been informed whether efforts are being made to remedy the technical faults. NTDTV is the largest independent TV broadcaster in Chinese and, before 16 June, the only one which could be received in uncensored form in China. NTDTV broadcasts programmes in Chinese and English. Eutelsat did not want to renew the contract with NTDTV for transmission to Asia in 2005, but the cancellation of the contract was prevented by international intervention.
What measures will the Commission be taking to ensure the continued transmission of independent TV channels in China?
Member of the Commission. - I am at the disposal of the honourable Mr Crowley if he would like to speak with me later on and has a supplementary question.
As for the question concerning the break in transmission of the Chinese TV Channel NTDTV, The Commission was very much aware of this problem, and therefore asked Eutelsat to clarify the situation.
We received a letter from Eutelsat which answered that the irreversible loss of one of the V5's two solar panels has been confirmed both by Eutelsat and by the satellite manufacturer, Thales Space.
To safeguard the satellite's operation, Eutelsat switched off the four transponders providing direct-to-home television services while keeping the 20 remaining transponders used for telecommunication services.
As Eutelsat does not operate any other satellite with coverage of Asia, they have provided their customers, including the service provider of NTDTV, with a list of competitor satellites with appropriate coverage and availability capacity.
Eutelsat also pointed out that their satellites carried channels representing all channels, cultures and political viewpoints. They refrain from indulging in the slightest judgement as to the ideological and political positioning of the channels. Eutelsat reaffirmed to the Commission that they had not taken any action against NTDTV at the behest of the Government of China or anyone else. NTDTV is actually still carried by one of their European satellites.
Eutelsat also supplied technical information showing that, in order to receive NTDTV, rather large satellite dishes were necessary, which made it unlikely that a significant part of the population of the People's Republic of China could receive it.
(DE) Can you give an estimate as to when the service provision and the broadcasting capacity will be restored? My second question is related to that: do you think we will be able to create a 'Europe without borders' for television as well, with all the national broadcasting services being received throughout Europe?
Member of the Commission. - Concerning the first question, Eutelsat has told us that the breakdown is irreversible and that the transmission of TV services cannot be resumed. So it is a purely technical question. Unfortunately, the capacity is only 50%, so the energy which can be taken up is only 50%. It is a technical question which, unfortunately, cannot be solved.
Now to the more fundamental question from the honourable Member as to whether we should, some day, have a 'Europe without borders' for television. We are not yet there. We have our Television without Frontiers Directive, which is now implemented in an Audiovisual Services without Frontiers Directive, where I hope very much that the video-on-demand services can become Europe-wide services. The dream, of course, is that one day there will no longer be any borders and that citizens, wherever they are, can receive whatever TV channels they want. We are not yet there because the selling of rights is still done under a national system. One day, Europe will arrive at a situation where the selling of rights can also be done at a European level. I favour this. I cannot impose it, but I favour it, and I believe that slowly but surely we will move beyond the national selling of rights to the European selling of rights.
I apologise to the remaining two questioners for Commissioner Reding, but Questions Nos 51 and 52 will be answered in writing.
Subject: Irish as an official working language of the European Union
How does the Commission intend to implement its new strategy for multilingualism, particularly with regard to the strengthening of the Irish language as an official working language of the European Union?
Commission Member. - (RO) The European Commission's new strategy on multilingualism, entitled ”Multilingualism - An asset for Europe - A shared commitment”, was adopted on 18 September 2008. The main topic of the strategy is linguistic diversity and the best way of using and developing it in order to foster intercultural dialogue, to stimulate the competitiveness of European companies, and to improve the skills and work-finding abilities of European citizens.
The strategy focuses on encouraging the learning and use of foreign languages in the Member States, not on the in-house linguistic state of affairs of European institutions. We reassert our commitment to developing the citizens' ability of communicating in two languages other than their native languages; at the same time, we stress the need of making available a wider range of languages for citizens to choose from according to their interest. The Commission will rely on existing community programs, particularly on the Lifelong Learning Programme, to support Member States in promoting foreign languages by enforcing this strategy.
Through Regulation 1 of the Council of 15 April 1958, amended by article 1 of Regulation 920/2005(EC) of the Council of 13 June 2005, Irish became an official working language of European Union institutions as of 1 January 2007. However, articles 2 and 3 of the Regulation provide for a partial derogation, renewable every 5 years, concerning the use of Irish by European Union institutions. Basically, this derogation implies that for the time being only proposals for regulations within the codecision procedure and certain related documents, as well as direct communication with the public, are translated from or into Irish.
Therefore, according to the above-mentioned provisions, the Commission performed all the Irish translations required for the legislative process, and succeeded in transmitting them on time. Moreover, answers were given in Irish to the questions addressed to the Commission by citizens or by legal entities. The Commission also started to make available Irish versions of its most important web pages, with priority to content of particular interest to Irish speakers.
As far as interpretation is concerned, DG Interpretation is capable of meeting all interpretation demands, from and into Irish, coming from the Council, the Commission or the Committees, and will endeavour to do so in the future, making sure it has the necessary resources.
(GA) Madam President, I am very grateful to the Commission for its support, and for the progress the Commission has made, in relation to the Irish language. There is a saying in Irish that "its lack of use is to its detriment”. I only have thirty seconds left so I cannot waste any time. One minute is the maximum amount of time I am normally allowed in Parliament to express myself in my own language.
I would like to inquire of the Commissioner, if the Commission would be happy to see the Irish language develop and if it would be possible to use it to a greater extent here in Parliament and in the other Institutions, especially, at committee level where the language could be spoken for longer periods. A language will not survive on a few seconds alone.
Commission Member. - (RO) Looking at the demands faced by the European Commission, we are pleased to say that they were not only met, but also exceeded. The European Commission went above and beyond. On the other hand, further joint effort is needed in order to promote the Irish language on a wider scale. These efforts should come both from community institutions and from Irish authorities and the Irish society at large. For instance, we need more Irish interpreters, more translators, and this objective is hard to achieve unless significant resources are allocated at country level, that is, in Ireland.
This is why I am working closely with the Irish authorities to encourage and stimulate those who want to train and acquire the necessary skills that would enable them to do linguistic work for community institutions.
I would also like to stress that we are working closely with the Irish authorities with respect to the various developments of the Irish language, not only its institutional aspects. We want to do our best to help Irish terminology and, as I said, we have a close cooperation with all the stakeholders.
Question No 54 from Mr Higgins has been withdrawn.
Subject: Multilingualism in the EU institutions
The Commission organises traineeship programmes which it publicises only in English, French and German. Equally, it publishes EIDHR announcements only in English, French and Spanish, stating that only in those languages will it accept projects from European organisations, whatever their national origin. Indeed, the website of the Commission's own anti-discrimination campaign is, like many others, registered only in English, and its homepage displays logos in that language only.
What policies does the Commission intend to introduce in order to ensure that the multilingualism which is always defended in public and is officially promoted in all its own documents is implemented in reality in its day-to-day activities?
Commission Member. - (RO) The European Commission's internship program is aimed at any university graduate who has not been through such a European internship before and who is proficient in at least one of the working languages of the European Commission: German, English, or French. This is a practical necessity which enables an intern to take part in the activities carried out by our services, taking full advantage of his/her internship. All the practical information and explanations to the applicants are available only in these three languages. On the other hand, the rules governing the internship program are available in all the official languages of the Union in force on the day of adoption of the Commission's decision.
In order to fulfil the mission described in Article 177 of the Treaty, the number of admissible languages for the proposals of the European Instrument for Democracy and Human Rights must be limited to those languages which are currently used and understood in the respective third countries. Nonetheless, the documents sent by non-governmental organisations in support of their applications for external aid are now accepted in all of the official languages of the European Union, via PADOR, the online system for NGOs.
Concerning awareness-raising or coordination actions taking place within the EU only, which are aimed at European citizens only, we will assess the applications submitted in the language(s) of the respective Member State(s). Indeed, the front page of the online campaign against discrimination does use a logo written in English, but this provides access to webpages in almost all of the official languages of the EU.
According to the action plan for improved communication with the citizens, in 2006 the Commission set up a web translation service within DG Translation, thus increasing its capacity for multilingual communication. However, given the rapid evolution of the internet, as well as the necessity of ensuring legal translations first and foremost, according to Regulation 1, the Commission must always be on the lookout for the right balance between providing relevant and up-to-date information to the stakeholders within the EU, and ensuring the fully multilingual character of all of the Commission's websites.
The general principle governing the use of languages on the webpages is to adapt the language of each site to the target audience. Therefore, the Commission ensures the translation in as many languages as possible of those websites or website sections which are of interest to all citizens, whereas more technical subjects, which are of interest to specialists, are available either in a limited number of languages or in their original language only. Likewise, the information expected to be valid for longer is available in more languages than ephemeral content.
The Commission's obligations according to Regulation 1 include the translation of all regulations, directives, legislative proposals and officially approved communications sent by the Commission to the institutions into all of the official languages; on the other hand, the answers to letters from the citizens are given in the language of the addressee(s). Apart from discharging these duties, and in accordance with the principle of multilinguism and multiculturalism, the Commission undertakes to make every effort in order to ensure the equal treatment of citizens, cultures and languages.
(IT) Madam President, ladies and gentlemen, I would say first of all that the distinction you have suggested drawing between documents of a technical nature and - if I have correctly understood the interpretation - documents of public interest strikes me as a particularly dangerous and slippery distinction, since documents of a technical nature may in actual fact be of considerable public interest.
The problem is quite straightforward: texts which are purely working documents are subject to linguistic constraints, but all documents which might potentially be addressed to the public, even if of a technical nature, must be handled on a fully multilingual basis: they must be translated into all languages. In particular, I find it absolutely incomprehensible that calls for tender relating to projects to promote democracy and human rights should be accessible only in English, French and Spanish. The websites must be not only multilingual but registered in all languages. Finally, I fail to understand why even the internal newsletter Commission en direct should appear almost exclusively in English.
Commission Member. - (RO) As I said, the European Commission is bound, on the one hand, by legal obligations under Regulation 1 of 1958, and there is no hesitation whatsoever in the fulfillment of these obligations; on the other hand, there are certain matters, such as the ones you mentioned, related to the translations available on European Commission websites, in which case the Commission and the other community institutions are facing a major dilemma.
One the one hand, the fully multilingual content of these websites cannot be provided; it is simply impossible to ensure full multilinguism for all the documents found on the Commission websites, due to the Commission's limitations in terms of financial and human resources.
On the other hand, what we are doing right now is to increase the number of documents that can be translated in as many official EU languages as possible, without prejudice to our legal obligations, and within the resource limitations that I've mentioned. We have proved ourselves to be flexible when various requests to to the Commission were made, and, to the extent that we can physically meet these demands, we are ready to show the same flexibility again.
I am sorry to have to disappoint further questioners, but in view of the time I am afraid we are going to have to leave it there.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
It is a point of order in a roundabout sort of way. Mr Orban and I go back a long time, so I hope he will take this in the spirit that it is intended, because one of his answers did actually take six minutes, and I think, as we are trying to get many questions up in future, I wonder if he could perhaps try and make his answers a little bit more focused or succinct in future for the benefit of all Members.
Mr Evans, we have discussed the matter with Vice-President Wallström. On the one hand, we know the Commission is trying to give us answers that are as full as we would like them to be, but then that obviously curtails the number of Members able to participate. Thank you all, and I am sure that you will receive full answers in writing.
(The sitting was suspended at 19.15 and resumed at 21.00.)